Case 18-04485-CL7 Filed 05/10/19 Entered 05/10/19 14:17:35 Doc50 Pg.1o0f8

CSD 1100 [07/01/18] (Page 1 of 3}

Name,

Address, Telephone No. 6 3.1. No.
Nicholas M. Wajda

11400 W. Olympic Blvd,, Ste. 200

Los Angeles, CA 90064

{310) 997-0471

259178 CA

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNTA
325 West F Street, San Diego, California 97101-6991

 

 

 

In Re
Jessie Brian Lawson
Jessica Dawn Hall BANKRUPTCY NO. 18-04485
Debtor.
AMENDMENT

Presented are the original and one conformed copy of the following [Check one or more boxes as appropriate]

OSISJO0OO0O

ODOOOO IOI IO

Dated: GS Hiofzsr4 Signature

Voluntary Petition
Attachment to Chapter 11 Voluntary Petition for Non-Individuals
Exhibit C: Attachment to Voluntary Petition B 1
Summary of Schedules (Includes Statistical Summary of Certain Liabilities)
Summary of Your Assets and Liabilities and Certain Statistical Information
Schedule of Real and/or Personal Property
Schedule of Property Claimed Exempt for individuals
Creditors Holding Claims Secured by Property, Creditors Who Have Unsecured Priority and/or Non-priority
Claims, and/or Matrix, and/or list of Creditors or Equity Holders - REQUIRES COMPLIANCE WITH LOCAL RULE
1009
[_} Adding or deleting creditors (electronic media), changing amounts owed or classification of debt -
$31.00 fee required. See instructions on reverse side.
[| Correcting or deleting other information. See instructions on reverse side.
Schedule of Executory Contracts & Expired Leases
Schedule of Co-Debtor
Income of Individual Debtor(s)
Expenses of Individual Debtor(s)
Expenses for Separate Household of Debtor 2
Statement of Financial Affairs
Chapter 7 Statement of Your Current Monthly Income
Chapter 7 Statement of Exemption from Presumption of Abuse Under § 707(b\(2)
Chapter 7 Means Test Calculation
Chapter 11 Statement of Your Current Monthly Income
Chapter 13 Statement of Current Monthly Income and Calculation of Commitment Period:
Chapter 13 Calculation of Your Disposable Income
Other:

 

fe for Debtor

CSD 1100
Software Copyright (c) 1996-2048 Bast Case, LLC - www.bestcase.com Besi Case Bankruptcy
Case 18-04485-CL7 Filed 05/10/19 Entered 05/10/19 14:17:35

   

Fill in this information to identify your case and this filing:

    

Debtor 1 Jessie Brian Lawson
First Name Middle Name Last Name

Debtor 2 Jessica Dawn Hail
(Spouse. if filing) First Name

 
 
      
     
  

    

Middle Name Last Name

        
  

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF CALIFORNIA

 

   
 

Case number 1418-04485

 

 

Official Form 106A/B
Schedule A/B: Property

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, ilst the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space ig needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

EERE Descrine Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

BB No. Go to Part 2.
CO ves. Where is the property?

Describe Your Vehicles

Doc 50 Pg. 2o0f8

CORRECTED

Ml Check if this is an
amended filing

12/15

Do you own, lease, or have legai or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that

someone else drives. If you lease a vehicle, aiso report if on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

CNo

M ves

3.1 Make: Chevrolet Who has an interest in the property? Check one
Model: Tahoe W bebtar 1 only
Year: 2011 C1 Debtor 2 only

Approximate mileage: 100,120 C1 cebter ¢ and Debtor 2 only

Other information: C1 Atleast one of the debtors and another

Fair condition.
Encumbered.

 

CJ Check if this is community property

Current value of the
entire property?

$12,508.00

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

$12,508.00

 

(see instructions}
*Debtor and Joint Debtor are on

 

 

 

 

title.
. Chevrolet De not deduct secured claims or exemptions, Put
3.2. Make: : Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Modet Silverado WE bebtor 4 only Creditors Who Have Claims Secured by Property.
Year: 2007 1 Debtor 2 only Currant value of the Current valve of the
Approximate mileage: 120,000 (7 Debtor 4 and Debtor 2 only entire property? portion you own?

Other information:

 

Fair condition.

 

 

 

O atieast one of the debtors and another

 

 

*Title loan secured by this 1 Check if this is community property $8,106.00 $8,106.00
vehicle. (se@ instructions)
Official Form 1064/B Schedule A/B: Property page 1

Sofware Copyright (c) 1996-2019 Best Case. LLC - www bestcase.com

AMENDED

Best Case Eankrupicy
Case 18-04485-CL7 Filed 05/10/19 Entered 05/10/19 14:17:35 Doc50 Pg. 3o0f8

Debtor1 Jessie Brian Lawson
Debtor2 Jessica Dawn Hall Case number (ifknown) 18-04485

 

United Health Care Life Insurance.

Debtor had a $25,000 term life CORRECTED

insurance policy. Joint Debtor will be

collecting the proceeds from this

policy due to Debtor's death. $25,000.00

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

BNo
Cl yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents, employment disputes, insurance claims, or rights to sue
M@ No

Ol yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterctaims of the debtor and rights to set off claims
Eno
C] Yes. Describe each claim.........
35. Any financial assets you did not already list
BNo
2 Yes. Give specific information.. CORRECTED

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

 

 

 

 

 

 

 

 

 

 

 

for Part 4. Write that Number Here... ceccssssaessecetaeecesnssessneenenaeseatsssessanscesnesessesseneensnaeessesanenes $33,320.00
Describe Any Business-Related Property You Own or Have an Interest in. List any real estate in Part 4.
37. Do you own or have any legal or equitable interest in any business-retated property?
HE No. Goto Part 6.
0 ves. Go to line 38.
fcudae Describe Any Farm- and Gommercial Fishing-Related Property You Own or Have an Interest fn.
If you own or have an interest in farmland, list # in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
B No. Goto Pant7.
CO Yes. Go to line 47.
Describe Ail Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
BiNo
C] Yes. Give specific information.........
54. Add the dollar value of all of your entries from Part 7. Write that number Were... ccsecesssssseescsenes $0.00
Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c}) +996-2019 Best Case, LLC - www bestcase.com Best Case Bankrupicy

AMENDED
Case 18-04485-CL7 Filed 05/10/19 Entered 05/10/19 14:17:35 Doc50 Pg.4of8

Debtor1 Jessie Brian Lawson

 

 

 

 

 

 

 

Debtor2 Jessica Dawn Hall Case number (if known) 18-04485
List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2.0.0... desasaeesesenscases detetvesesseesceseeves davetvatnsessacecaneece $0.00

56. Part 2: Total vehicles, line 5 $35,414.00

57, Part 3: Total personal and household items, line 15 $1,900.00

58. Part 4: Total financial assets, fine 36 $33,320.00 CORRECTED

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not fisted, line 54 + $0.00

62. Total personal property. Add lines 86 through 61... $70,634.00 | Copy personal property total $70,634.00

63. Total of all property on Schedule AJB. Add line 55 + line 62 $70,634.00
Official Form 1064/8 Schedule A/B: Property page 6
Software Copyright (c} 1996-2019 Bast Case, LLC - www bastcase.com Best Case Bankrupicy

AMENDED
Case 18-04485-CL7 Filed 05/10/19 Entered 05/10/19 14:17:35 Doc50 Pg.5o0f8

Fill in this information to identify your case:

Debtor 1 Jessie Brian Lawson
First Name Middie Name Last Name

Debtor 2 Jessica Dawn Hall
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: 9 SOUTHERN DISTRICT OF CALIFORNIA CORRECTED

 

Case number 18-04485

(if known)

 

ME Check if this is an
amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 416

Be as complete and accurate as possible. f two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/8: Property (Official Form 106A4/B) as your source, list the property that you claim as exempt. if more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

GETEHEE identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
B You are claiming state and federal nonbankrupicy exemptions. 11 U.S.C. § 522(b)(3)
C You are claiming federal exemptions. 11 U.S.C. § 522(b}(2}

2. For any property you fist on Schedufe A/B that you claim as exempt, fill in the information below.

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule AB
2011 Chevrolet Tahoe 100,120 miles $12,508.00 $4,196.00 C.C.P. § 703.140(b}(2)
Fair condition.
Encumbered. 400% of fair market value. up ta

any applicable statutory limit
*Debtor and Joint Debtor are on title.
Line from Schedule A/B: 3.1

 

 

2007 Chevrolet Silverado 120,000 $8,106.00 fm $1,154.00  C-C.P. § 703.140(b)(2)
miles _—— ——

Fair condition. O 100% of fair market value, up to

*Title loan secured by this vehicle. any applicable statutory limit

Line from Schedule A/B: 3.2

 

 

2007 Chevrolet Silverado 120,000 $8,106.00 $2,693.00 ©-C.P. § 703.140(b)(5)
miles _—— ——

Fair condition. FE) 100% of fair market vatue, up to

“Title loan secured by this vehicle. any applicable statutory limit

Line from Schedule A/B: 3.2

 

 

Miscellaneous Household Goods and $700.00 B $700.00 C.C.P. § 703.140(b)}(3)
Furninshings
Line from Schedule A/B: 6.1 O 400% of fair market value, up to

any applicable statutory limit

 

Official Form #06C Schedule C: The Property You Ciaim as Exempt page 1 of 2
Software Copyright (c) 1995-2019 Best Case, LLC - www bestcase com Best Case Bankruptcy

AMENDED
Case 18-04485-CL7 Filed 05/10/19 Entered 05/10/19 14:17:35 Doc50 Pg.6of8

Debtor1 Jessie Brian Lawson

 

 

Debter2 Jessica Dawn Hall Case number (ifknown}  18-04485
Brief description of the property and line on Current vaiue of the Amount of the exemption you claim Specific jaws that allow exemption
Scheduie A/B that tists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule AB

Miscellaneous Electronics

$400.00 mm $400.00 -©-C.P. § 703.140(b)(3)
Line from Schedule A/B: 7.1

 

Oo 100% of fair market value, up to
any applicable statutory limit

Miscellaneous Clothing $800.00 my $800.00 ©.C.P. § 703.140(b)(3)
Line from Schedule A/B: 11.1

 

OD 100% of fair market value, up to
any applicable statutary limit

Checkings and Savings: Navy $8,300.00 a $8,300.09 ©-C.P. § 703.140(b)(5}
Federal Credit Union _— EE

Line from Schedule A/B: 17.1 C] 100% of fair market value, up to

any applicable statutory limit

 

 

Checking: Wells Fargo Bank $20.00 $20.00 ©-C.P. § 703.140(b)(5)
““Deceased Debtor's account CF 100% of fair market value, up to
Line from Schedule A/B: 17.2 any applicable statutory limit

 

bated Hog care Vite insurance. $25,000.00 a $25,000.00 ©-C.P. § 703.140(b)(11)(C)
: erm SS >

insurance policy. Joint Debtor will 1 100% of fair market vatue, up to

be collecting the proceeds from this any applicable statutory limit CORRECTED

policy due to Debtor's death.

Line from Scheduie A/B: 341.1

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

W@ No
1 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
C) Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c} 1996-2019 Best Case, LLC - www bestcase.cam Best Case Gankrupicy

AMENDED
117: Pg. 7 of 8
Case 18-04485-CL7 Filed 05/10/19 Entered 05/10/19 14:17:35 Doc 50 g

CBD 1166 {Page 2 of 4) POTsS ata?

DECLARATION OF DEBTOR

1 {We} _ Jessle Brian Lawson and Jessica Dawn Hall | tha debtor(s)}. hereb
that the information set forth in the amendment atlached hereto, consisting of 5 pages,
electronic media, if any, 18 true and correct to tha best of my [our] information and belief.

Dates: S-lLoO- 14

¥ Ceclare under penalty of parjury
and on the creditor matrix _

 
  

  
  

"Debtor “Joint Debtor
"if feed slectronically. pursuant to LER 3005-4 (C). the Griginal debtor signature(s) ine nned format is required.
INSTRUCTIONS
A. Each aranded page is to be in ihe same form as the original but is to contain only the information to be changed or added.

Pages from the Original document which afe not affected by the change are not to ba atlached,

1. Before each entry, speciHy the Purpose of the amendment by inserting:

a. “ADDED,” df the information was missing from the previous document filed: or

h. “CORRECTED,” if tha information modifies brevidusly listed information: or

f. “DELETED,” if Breacusiy listed information is to be removed,

Al the bottom of each page, insert the word “AMENDED *

Altach ail Pages fa the cever Page and, 4 @ Chapter 7, {1, or 12 case, sarve a copy on the United States Trustee,

trustee {if any; and/or the members of a creditors’ cammities, if 3 Chapter 13 Case, sefve a copy on the trustee: co.

HOT serve a Capy on the United States Trustee,

B. Comply with Locat Bankruptcy Rule 1609 when adding cr corecting the names andi
Media required when Amengment submitted on, Paper; or if altering the status or amount

we

or addresses of creditors (electronic
of a claim.

Amendmants that fall to follow these instructions may be refused.
“Amendmants filed after the casa is closed are not entilied to a refund of fees**

PROOF OF SERVICE

I, whose address Sbpears Leicw, canlity,
That! am. and at aif televant limes was, more than 18 years of age:

1 served a true cupy of this Amendment on the falling persons listed below by the mode of service shawn below:

1. To Be Served by the Court via Notice of Electronic Fillng ("NEF")

Under controling Local Barbrogtey Ruiests) (LER*), the document{s} listed above will be served by the court via NEF and
hyperlink to the document. Gn ASION9. i checked tha CHIECE docket for this bankruptcy case or adversary proceeding and

datermined thal Wie following personts iat on the Electronic Mail Nelice List to receive NE

F transmission at the e-mail address(es)
indicated andlor a4 chacked btslorw:
. Chapter 7 Trustae:
Vo Petre Ft ny eee Pee OID epee Crartat 1) case For EVEN pumbernd Chapter 13 casos:
TMOTEG GTATLS Meusire CCAS HW RUIUGULEA GB TRUSTEE OAVIGL SKELTON. THUSTEE
AE ORT EE nee ye Btree elt, crete ute miamqien 13 wdenrnet com
4 oton 1 Gat eeoeystenn com

2. Served by United States Mall:

Gn 05/10/19 | persed thes following personts) andfor entity(ies) af the last known address(es) in thls bankruptcy case or
adversary Proceeding by placing accurals enpies in a sealed 4rvelope in the United Stalas Mail via 1) first class, postage prepaid or 2)
F ee mr , i B. iam
cortified mant with Feceipl number, addressed ag follows: eee eee man 5 Room 218
San Diego, Calilomia $2101
3. Served by Personal Deilvery, Facelmite Tranemisefon, Overnight Dalivery, or Electronic Malt:

Under Fad.6.Civ.P.5 and cantroliing LBR,on .._.. | Served tha following person(s) and/or entityfies} by personat

delivery, of (far those wtin conbonted In writing 19 such sarvicg method}, by facaimile transrnission, by ovamight delivery, and/or
electronic mail as foltov,-

C&D 1100

Dihawe Lopregn fey ft OUR a fees UG wee teen arn
Case 18-04485-CL7 Filed 05/10/19 Entered 05/10/19 14:17:35 Doc50 Pg. 8of8
CSD 1100 (Page 3 of 3) [07/91/18]

i declare under penalty of perjury under the laws of the United States of America that the statements made in this proof of
service are true and correct.

Executed on S| lef 20/7 KK A uA)

(Date) . Kate Turner
Wajda Law Group, APC
Camino Del Rio North., Ste. 460
San Diego, CA 92108
Address

CSD 1100

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Besl Case Bankruptcy
